Lumpkin, P. J.
1. Inasmuch as “the commencement of a claim case is not the levy, but the interposition of the claim,” no’one can' rightly claim property to which he confessedly has no title at the time of filing his claim; and this is true .though he could, at the time of the levy, have conscientiously made oath that the property belonged to him. It follows that one who had claimed personalty and who had taken possession thereof under a forthcoming bond could not, after selling the property, maintain a second claim thereto, the original claim having been withdrawn before the sale. Ruker v. Womack, 55 Ga. 399.
Argued February 7,
Decided February 28, 1900.
Levy and claim. . Before Judge Henry. Burke superior court. April 6, 1899.
Phil. P. Johnston and R. O. Lovett, for plaintiff in error.
Callaway & Fullbright, contra.
2. When, on the trial of a claim case, the plaintiff in execution proved that the defendant in execution was, at the time of the levy, in possession of the property, and it further appeared that the claimant, at the time of filing the claim under investigation, had no title to the property, there was no error in directing a verdict in favor of the plaintiff in execution.

Judgment affirmed.


All the Justices concurring.